                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER P. RAMANEE, 1                    :               CIVIL ACTION
         Plaintiff,                          :
                                             :
       v.                                    :
                                             :               NO. 19-2342
ANDREW      SAUL, 2                          :
Commissioner of Social Security,             :
            Defendant.                       :


                                             ORDER

       AND NOW, this       15TH day of November, 2019, upon consideration of Plaintiff’s

request for review and Commissioner’s Motion to Dismiss (ECF No. 13), IT IS ORDERED that:

       1.      Commissioner’s Motion to Dismiss is GRANTED;

       2.      Plaintiff’s Request for Review is DENIED as untimely; and

       3.      Judgment is entered in favor of the Defendant.



                                             BY THE COURT:


                                               /s/ Lynne A. Sitarski                    .
                                             LYNNE A. SITARSKI
                                             United States Magistrate Judge




       1
          The Court Docket lists Plaintiff’s last name as “Ramaner.” While Plaintiff’s
handwritten Complaint is slightly difficult to read, other documentation indicates his last name is
“Ramanee.” (Compl., ECF No. 1, at pp. 9-10). The Clerk of Court is directed to amend the
caption so that Plaintiff’s last name is correctly spelled as “Ramanee.”
       2
         Andrew M. Saul was confirmed as Commissioner of the Social Security Administration
on June 4, 2019. Pursuant to Fed. R. Civ. P. 25(d), I have substituted Andrew M. Saul as
defendant in this suit.
